Title: To Alexander Hamilton from Alexander J. Dallas, [15 January 1793]
From: Dallas, Alexander J.
To: Hamilton, Alexander



[Philadelphia, January 15, 1793]
Sir.

I have received the enclosed letter from Mr. Gallatine, one of the Members of the General Assembly, of this State, respecting the subject, on which we conversed some days ago; and I will esteem it a particular favour, if you will enable me to make an early answer to the questions which he proposes.
I am, with the sincerest esteem and respect   Sir,   Your most obedt. serv

A. J. Dallas Secy
Secretary’s Office
Phila., 15th Jany 1793

Be pleased to return the letter after perusal.
To Alexander Hamilton, esqr.
